Citation Nr: 1731293	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-27 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from August 1965 to January 1969 and from July 1971 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2010, the Veteran filed informal claims of entitlement to service connection for a thoracolumbar spine disability and a right knee disability. In a November 2010 rating decision, the RO denied the application to reopen his claims for a back disability and right knee disability because no new and material evidence was received to show the disabilities were related to active service.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO was properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). As discussed fully under the analysis section, new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for a low back disability and a right knee disability.

In April 2017, the Veteran testified before the undersigned via video conference. A transcript of that proceeding has been prepared and incorporated into the evidence of record.

Additional evidence, including a May 2017 private medical opinion, was submitted into the record after the certification and transfer of the file to the Board. However, the Veteran's representative specifically waived RO review of new evidence in April and May 2017 statements. See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1. A May 1989 rating decision denied the Veteran's claim for a back condition; the Veteran perfected his appeal; a September 1990 Board decision denied the claim and this decision became final.

2. The additional evidence associated with the Veteran's claims file since the September 1990 Board decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a low back disability.

3. A December 1989 rating decision denied the Veteran's claim for a right knee disability; the Veteran did not file a timely Notice of Disagreement and the December 1989 rating decision became final.

4. The additional evidence associated with the Veteran's claims file since the December 1989 rating decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a right knee disability. 

5. The Veteran currently suffers from a low back disability that is the result of an injury in active duty service.

6. The Veteran currently suffers from a right knee disability that is the result of an in-service injury in active duty service.


CONCLUSIONS OF LAW

1. The September 1990 Board decision, which denied the Veteran's claim of entitlement to service connection for a low back disability, is final.  38 C.F.R. § 20.1100 (2016). 

2. The December 1989 rating decision, which denied the Veteran's claim of entitlement to service connection for a right knee disability, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3. New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a low back disability and right knee disability. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2016).

4. With reasonable doubt resolved in favor of the Veteran, his low back disability was incurred in service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).

5. With reasonable doubt resolved in favor of the Veteran, his right knee disability was incurred in service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence

The Board is required to address new and material claims in the first instance. The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims. If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted. Any decision that the AOJ may have made with regard to a new and material claim is irrelevant. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Thus, the Board will adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA is not bound to consider credible the patently incredible. Duran v. Brown, 7 Vet. App. 216 (1994).

Low Back Disability

In March 1989, VA received the Veteran's original claim for entitlement for service connection for a low back disability. The claim was denied by a May 1989 rating decision. The Veteran submitted a Notice of Disagreement in May 1989. In June 1989, a Statement of the Case denying the claim was issued. The Veteran's hearing testimony was considered a substantive appeal. In September 1990, the Board denied the claim and the decision became final.  38 C.F.R. § 20.1100. 

In July 2010, the Veteran filed a request to reopen the prior claim for service connection for a low back disability. A November 2010 rating decision denied the application to reopen the claim for failure to provide new and material evidence. The Veteran filed a Notice of Disagreement in December 2010. A Statement of the Case was issued in August 2013. The Veteran perfected an appeal to the Board with a VA Form 9 in September 2013. 

Since the September 1990 Board decision, the Veteran has provided additional medical records, including records from a physician that documented he had issues with his back as a result of an injury incurred in service. This evidence is new because it was not received before, nor considered in the September 1990 Board decision. Additionally, it is material because it contributes to a more complete picture of the circumstances surrounding the origin and effects of the Veteran's low back disability. In particular, since the September 1990 Board decision denied the low back disability for failure to show the relation between the low back disability and service, the new medical evidence that shows the Veteran had issues with his back since service and attributes his back disability to his service relate to the open medical question as to whether the Veteran had a back disability that had its onset in, or is otherwise related to service. The evidence is new, material and serves to reopen the claim. 

Right Knee Disability

In August 1989, the Veteran indicated a claim for entitlement for service connection for a right knee disability. The claim was denied by a December 1989 rating decision. The Veteran did not file a Notice of Disagreement or submit new and material evidence during the appeal period following the denial. Therefore, the decision became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In July 2010, the Veteran filed a request to reopen the prior claim for service connection for a right knee disability. A November 2010 rating decision denied the application to reopen the claim for failure to provide new and material evidence. The Veteran filed a Notice of Disagreement in December 2010. A Statement of the Case was issued in August 2013. The Veteran perfected an appeal to the Board with a VA Form 9 in September 2013. 

Since the December 1989 rating decision, the Veteran has provided additional medical records, including records from a physician that documented he had issues with his right knee as a result of an injury incurred in service. This evidence is new because it was not received before, nor considered in the December 1989 rating decision. Additionally, it is material because it contributes to a more complete picture of the circumstances surrounding the origin and effects of the Veteran's right knee disability. In particular, since the December 1989 rating decision denied service connection for a right knee disability because it was not shown to be caused by service, the new medical evidence that shows the Veteran had issues with his right knee since service and attributes his right knee disability to his service relate to the open medical question as to whether the Veteran had a back disability that had its onset in, or is otherwise related to service. The evidence is new, material and serves to reopen the claim. 

III. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Low Back Disability

It is undisputed that the Veteran has a current diagnosis of degenerative disc disease at L4 and L5. See May 2017 Dr. J.M.D. letter.

The Veteran reported a back injury in March 1972 while in service and this was documented in his service treatment records. The Veteran has also reported that he has had pain in his back ever since the March 1972 back injury in service. The Veteran's brother and wife have submitted statements that demonstrate the continuity of the Veteran's back symptomatology since service.

The Veteran is competent to report the event that occurred during service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). With respect to in-service incurrence, he has provided competent and credible lay evidence of an in-service injury as a result of being an airplane mechanic. The Board finds that the description of his in-service injury is consistent with the types and circumstances of his military service. 38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service). He has reported that his back pain began during service and has further worsened since that time. Moreover, this statement is consistent with his private treatment records that show a decline in his back throughout the years. See November 1985 treatment note; June 1988 treatment note; July 1989 treatment note; September 2012 treatment note. As such, the Board finds that the Veteran's assertions regarding his in-service back injury and the onset, nature, and progression of his back disability are considered competent and credible lay evidence of such injury. Therefore, the second element of service connection has been established.

In May 2017, Dr. J.M.D. opined after review of the medical history that it was as likely as not that the Veteran's right knee disability was the result of his military service. His opinion was based on the report of an in-service injury that occurred while lifting a propeller, the Veteran's lay statements regarding continued back pain, buddy statements regarding continued back pain, and medical records dated back to 1983 that discuss low back pain. The Board finds Dr. J.M.D.'s May 2017 opinion adequate. He provided a reasoned explanation for his opinion, together with clear conclusions and supporting data. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Therefore, the third element of service connection has been established, and the benefit sought on appeal is granted.

Right Knee Disability

It is undisputed that the Veteran has a current diagnosis of arthritis of the right knee with meniscal tears. See May 1983 X-ray; August 2001 MRI.

The Veteran reported a right knee injury in March 1972 while in service and this was documented in his service treatment records. The Veteran has also reported that he has had pain in his right knee ever since the March 1972 right knee injury in service. 

The Veteran is competent to report the event that occurred during service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). With respect to in-service incurrence, he has provided competent and credible lay evidence of an in-service injury as a result of being an airplane mechanic. The Board finds that the description of his in-service injury is consistent with the types and circumstances of his military service. 38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service). He has reported that his right knee pain began during service and has further worsened since that time. Moreover, this statement is consistent with his private treatment records that show a decline in his right knee throughout the years. See March 1983 treatment note; August 2001 treatment note. As such, the Board finds that the Veteran's assertions regarding his in-service right knee injury and the onset, nature, and progression of his right knee disability are considered competent and credible lay evidence of such injury. Therefore, the second element of service connection has been established.

In May 2017, Dr. J.M.D. opined after review of the medical history that it was as likely as not that the Veteran's right knee disability was the result of his military service. His opinion was based on the report of an in-service injury that occurred while lifting a propeller, the Veteran's lay statements regarding continued right knee pain, and medical records dated back to 1983 that discuss right knee pain. The Board finds Dr. J.M.D.'s May 2017 opinion adequate. The examiner provided a reasoned explanation for his opinion, together with clear conclusions and supporting data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Therefore, the third element of service connection has been established, and the benefit sought on appeal is granted.













	(CONTINUED ON NEXT PAGE)
ORDER

The application to reopen the claim of entitlement to service connection for a low back disability is granted.

The application to reopen the claim of entitlement to service connection for right knee disability is granted.

Service connection for a low back disability is granted.

Service connection for right knee disability is granted.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


